Case 9:20-cv-81205-RAR Document 11 Entered on FLSD Docket 07/25/2020 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

          ORDER GRANTING MOTION TO FILE IN EXCESS OF PAGE LIMITS

         THIS CAUSE comes before the Court on Plaintiff Securities and Exchange Commission’s

  Motion to File Motion for Emergency Relief in Excess of Page Limits [ECF No. 6] (“Motion”),

  filed on July 24, 2020. In the Motion, Plaintiff seeks leave to file an Emergency Ex Parte Motion

  and Memorandum of Law for Temporary Restraining Order, Asset Freeze, and Other Relief

  (“TRO Motion”) in excess of the 20-page limit set by Local Rule 7.1(C)(2) of the Southern District

  of Florida. The Court finds that good cause exists for this Motion. Accordingly, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion is GRANTED. Plaintiff is

  granted leave to file an 85-page TRO Motion.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of July, 2020.




                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE
